 

NOTE AND MORTGAGE
ASSUMPTION AGREEMENT

(GCCFC 2007-GG9; Loan No. 166000065)

 

THIS NOTE AND MORTGAGE ASSUMPTION AGREEMENT ("Agreement") is executed July 26,
2012, effective as of July 26, 2012, and is entered into among U.S. BANK
NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION ORGANIZED AND EXISTING
UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN ITS INDIVIDUAL CAPACITY
BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED HOLDERS OF GREENWICH
CAPITAL COMMERCIAL FUNDING CORP., COMMERCIAL MORTGAGE TRUST 2007-GG9, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-GG9 ("Lender"), having an
address at Corporation Trust Services, 190 South LaSalle Street, 7th Floor, Mail
Station: MK-IL-SL7R, Chicago, Illinois 60603, Re: GCCFC 2007-GG9; Loan No
166000065; PMZ-HARTFORD, L.L.C., JPG-HARTFORD, L.L.C. and AI-HARTFORD, L.L.C.,
each a Delaware limited liability company (collectively, "Original Borrower"),
and each having an address at 401 North Michigan Avenue, Suite 250, Chicago,
Illinois 60611 and ARHC AMHTDWI01, LLC, a Delaware limited liability company
("New Borrower"), having an address at 405 Park Avenue, 15th Floor, New York,
New York 10022. Original Borrower and New Borrower are hereinafter sometimes
collectively referred to as "Borrower Parties".

 

PRELIMINARY STATEMENT

 

A.     Original Borrower is the current owner of fee title to that certain real
property ("Land") and the buildings and improvements thereon ("Improvements"),
commonly known as "Hartford - Aurora Healthcare Clinic" located in the City of
Hartford, County of Washington, State of Wisconsin, more particularly described
in Exhibit A attached hereto and made a part hereof (the Land and the
Improvements are hereinafter sometimes collectively referred to as the
"Project").

 

B.     Lender is the current owner and holder of a loan ("Loan") in the original
principal amount of $19,120,000.00, as evidenced and/or secured by the documents
described on Exhibit B attached hereto (together with any and all other
agreements, documents, instruments evidencing, securing or in any manner
relating to the Loan, as all of the same may be amended, restated, supplemented
or otherwise modified from time to time, shall hereinafter be collectively
referred to as the "Loan Documents"). The Loan is secured in part by the
Project, which Project is described in and encumbered by the "Security
Instrument" described on Exhibit B.  

 

 

 

  

C.     New Borrower desires to purchase the Project from Original Borrower and
to assume Original Borrower's obligations under the Loan Documents as provided
herein.

 

D.     A sale of the Project to, and the assumption of the Loan by, a third
party without the consent of the holder of the Security Instrument is prohibited
by the terms thereof.

 

E.     The Lender has agreed to consent to the following requested actions
(collectively the "Requested Actions"): (i) Original Borrower selling the
Project to New Borrower, and (ii) New Borrower assuming all of Original
Borrower's obligations under the Loan Documents, on the terms and conditions
hereinafter set forth.

 

In consideration of $10.00 paid by each of the parties to the other, the mutual
covenants set forth below, and other good and valuable consideration, receipt
and sufficiency of which are acknowledged, the parties agree as follows:

 

Article 1

ACKNOWLEDGMENTS, WARRANTIES AND REPRESENTATIONS

 

1.1    Incorporation of Recitals. All of the facts set forth in the Preliminary
Statement of this Agreement are incorporated into this Agreement by reference.

 

1.2    Original Borrower Representations. As a material inducement to Lender to
enter into this Agreement and to consent to the Requested Actions, Original
Borrower acknowledges, warrants, represents and agrees to and with Lender as
follows:

 

(a)          Authority of Original Borrower. Each Original Borrower entity is a
duly organized, validly existing limited liability company in good standing
under the laws of the State of Delaware and PMZ-Hartford, L.L.C. is qualified to
transact business in the State of Wisconsin on behalf of each Original Borrower.
Paul M. Zeller is the President of PMZ-Hartford, L.L.C., James P. Gearen is the
President of JPG-Hartford, L.L.C., and Luigi Bernardi is the President of
AI-Hartford, L.L.C. (each an, "Authorized Officer"). The Authorized Officer of
each Original Borrower, acting alone without the joinder of any other officer,
any manager or any member of each Original Borrower or any other party, has the
power and authority to execute this Agreement on behalf of and to duly bind each
Original Borrower under this Agreement. The execution and delivery of, and
performance under, this Agreement by each Original Borrower has been duly and
properly authorized pursuant to all requisite limited liability company action
and will not (i) violate any provision of any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award presently in effect
having applicability to any Original Borrower or the articles of organization,
certificate of formation, operating agreement, limited liability company
agreement or any other organizational document of any Original Borrower or (ii)
result in a breach of or constitute or cause a default under any indenture,
agreement, lease or instrument to which any Original Borrower is a party or by
which the Project may be bound or affected.

 

(b)          Compliance with Laws. To Original Borrower's knowledge, all
permits, licenses, franchises or other evidences of authority to use and operate
the Project as it is presently being operated and as contemplated by the Loan
Documents are current, valid and in

 

2

 

 

full force and effect. Original Borrower has not received any written notice
from any governmental entity claiming that Original Borrower or the Project is
not presently in compliance with any laws, ordinances, rules and regulations
bearing upon the use and operation of the Project, including, without
limitation, any notice relating to any violations of zoning, building,
environmental, fire, health, or other laws, ordinances, rules, codes or
regulations.

 

(c)          Intentionally deleted.

 

(d)          Aurora Lease. The Lease Agreement dated December 6, 2006, between
Original Borrower, as Landlord, and Aurora Medical Group, Inc., a Wisconsin
non-stock corporation ("Aurora"), as Tenant, including a Guaranty of said lease
provided by Aurora Health Care, Inc. to and for the benefit of Original
Borrower, as Landlord (the "Aurora Lease"), is the only lease currently
affecting the Project. To Original Borrower’s knowledge: (i) the Aurora Lease is
currently in full force and effect and is unmodified; (ii) there are no leasing
broker's or finder's commissions of any kind (“Leasing Commissions”) due or to
become due with respect to the Aurora Lease or the Project (excluding Leasing
Commissions that may become due in connection with any renewal, extension,
expansion or other modification or amendment of the Aurora Lease that may be
entered into after the date of this Agreement); (iii) no security deposit has
been paid to the landlord under the Aurora Lease and (iv) no material default
currently exists or with the passage of time, the giving of notice, or both, is
due to exist under any of the Aurora Lease. There is no requirement under the
Aurora Lease to obtain Aurora's consent to the Requested Actions.

 

(e)          Title to Project and Legal Proceedings. Original Borrower is the
current owner of fee title in the Project. There are no pending or threatened
suits, judgments, arbitration proceedings, administrative claims, executions or
other legal or equitable actions or proceedings against Original Borrower or the
Project, or any pending or threatened condemnation proceedings or annexation
proceedings affecting the Project, or any agreements to convey any portion of
the Project, or any rights thereto to any person, entity, or government body or
agency not disclosed in this Agreement.

 

(f)          Loan Documents. The Loan Documents constitute valid and legally
binding obligations of Original Borrower enforceable against Original Borrower,
as limited herein, and the Project in accordance with their terms. Original
Borrower acknowledges and agrees that none of the Requested Actions shall
release or relieve Original Borrower from its obligations, agreements, duties,
liabilities, covenants and undertakings under the Loan Documents arising prior
to the date hereof. Original Borrower has no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever against
Lender, and Wells Fargo Bank, N.A. and LNR Partners, LLC and any and all other
parties appointed and/or serving as servicers of the Loan ("Servicer"), all
subsidiaries, parents and affiliates of Lender and Servicer and each of the
foregoing parties' predecessors in interest, and each and all of their
respective past, present and future partners, members, certificateholders,
officers, directors, employees, agents, contractors, representatives,
participants and heirs and each and all of the successors and assigns of each of
the foregoing (collectively, "Lender Parties") with respect to (i) the Loan,
(ii) the Loan Documents, or (iii) the Project. To the extent Original Borrower
would be deemed to have any such defenses, setoffs, claims, counterclaims or
causes of action as of the date hereof, Original Borrower knowingly waives and
relinquishes them.

 

3

 

 

(g)          Bankruptcy. Original Borrower has no intent to (i) file any
voluntary petition under any Chapter of the Bankruptcy Code, Title 11, U.S.C.A.
("Bankruptcy Code"), or in any manner to seek any proceeding for relief,
protection, reorganization, liquidation, dissolution or similar relief for
debtors ("Debtor Proceeding") under any local, state, federal or other
insolvency law or laws providing relief for debtors, (ii) directly or indirectly
cause any involuntary petition under any Chapter of the Bankruptcy Code to be
filed against Original Borrower or any members thereof or (iii) directly or
indirectly cause the Project or any portion or any interest of Original Borrower
in the Project to become the property of any bankrupt estate or the subject of
any Debtor Proceeding.

 

(h)          No Default. To Original Borrower's knowledge, no event, fact or
circumstance has occurred or failed to occur which constitutes, or with the
lapse or passage of time, giving of notice or both, could constitute a default
or Event of Default under the Loan Documents.

 

(i)          Preferred Equity. Any preferred equity issued in accordance with
Section 8(g) of the Security Instrument and that certain Lender Acknowledgement
and Intercreditor Agreement dated as of April 17, 2007, by and between Original
Borrower, RAIT-Hartford, L.L.C., a Delaware limited liability company, and
LaSalle Bank National Association, as Trustee under the Pooling and Servicing
Agreement dated as of March 1, 2007, will be paid in full on the Acquisition
Date (as hereinafter defined), and, if requested by Lender, Original Borrower
shall provide Lender with evidence of the same on the Acquisition Date.

 

(j)          Legal Opinions. Original Borrower represents to Lender that
Original Borrower was not required to deliver either a substantive
non-consolidation opinion or a Delaware single member LLC opinion in connection
with the origination of the Loan.

 

(k)          Management of Project. Pursuant to the Aurora Lease, which Lease
New Borrower shall assume upon Lender's consent to the Requested Actions, Aurora
has been managing the Project.

 

(l)          Reaffirmation. Original Borrower reaffirms and confirms the truth
and accuracy of all representations and warranties set forth in the Loan
Documents, in all material respects, as if made on the date hereof.

 

1.3     Acknowledgments, Warranties and Representations of New Borrower. As a
material inducement to Lender to enter into this Agreement and to consent to the
Requested Actions, New Borrower acknowledges, warrants, represents and agrees to
and with Lender as follows:

 

(a)          Authority of New Borrower. New Borrower is a duly formed, validly
existing limited liability company in good standing under the laws of the State
of Delaware and is qualified to transact business in the State of Wisconsin.
Jesse C. Galloway is an authorized signatory of New Borrower, and acting alone
without the joinder of any other officer, manager, or member of New Borrower or
any other party, has the power and authority to execute this Agreement on behalf
of and to duly bind New Borrower under this Agreement and the Loan Documents.
The execution and delivery of, and performance under, this Agreement and the
Loan Documents by New Borrower have been duly and properly authorized pursuant
to all

 

4

 

 

requisite company action and will not (i) violate any provision of any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect having applicability to New Borrower or the articles
of organization, certificate of formation, operating agreement, limited
liability company agreement, or any other organizational document of New
Borrower or (ii) to New Borrower's knowledge, result in a breach of or
constitute or cause a default under any indenture, agreement, lease or
instrument to which New Borrower is a party or by which the Project is bound or
affected.

 

(b)          Financial Statements. The financial statements and other
information ("Financial Statements") of American Realty Capital Healthcare Trust
Operating Partnership, L.P. and American Realty Capital Healthcare Trust, Inc.
(collectively, "Principal") which have been previously delivered to Lender are
true, complete and accurate in all material respects and accurately represent
the financial condition of Principal as of the date thereof. All of the assets
shown on Principal's Financial Statements are owned either directly by such
Principal, individually, as its sole and separate property, or indirectly though
its subsidiaries. There has not been any material adverse change to the
financial condition of Principal between the date of the Financial Statements
and the date of this Agreement. New Borrower also acknowledges and agrees to
cause Principal to timely comply with all financial, bookkeeping and reporting
requirements set forth in the Loan Documents, including, without limitation,
those set forth in Section 17 of the Security Instrument. New Borrower
acknowledges that the Financial Statements have been provided to Lender to
induce Lender to enter into this Agreement and are being relied upon by Lender
for such purposes. Lender agrees that since New Borrower is a single member
limited liability company, to the extent that American Realty Capital Healthcare
Trust Operating Partnership, L.P. ("New Borrower Member"), New Borrower's sole
member, files a tax return instead of New Borrower, that it will provide Lender
with the tax returns for New Borrower Member instead of New Borrower. Similarly,
to the extent that the balance sheets and financial statement of New Borrower
are consolidated with those of Principal, that the consolidated balance sheets
and financial statements will include the assets and liabilities of New Borrower
and New Borrower will provide Lender with copies of said consolidated balance
sheets and financial statements as well as separate balance sheets and financial
statements of New Borrower, which will clearly indentify the assets and
liabilities of New Borrower.

 

(c)          Bankruptcy Proceedings. Neither New Borrower nor any of New
Borrower's managers, members, affiliates, including Principal, or other entities
owned or controlled directly or indirectly by New Borrower or its managers or
members (collectively, "Related Entities") has been a party to any Debtor
Proceeding within seven (7) years prior to the date of this Agreement.

 

(d)          Defaults on Other Indebtedness. Neither New Borrower nor any
Related Entities has materially defaulted under its or their obligations with
respect to any other indebtedness.

 

(e)          New Borrower's Organizational Documents. Except for the
transactions contemplated hereby and the acquisition of the Project on the date
hereof, New Borrower has not transacted any business in New Borrower's name
since its formation. New Borrower is and will continue to be in full compliance
with all of its organizational documents

 

5

 

 

and the single purpose entity and separateness requirements of the Loan
Documents and such organizational documents do not conflict with any of such
single purpose entity and separateness requirements of the Loan Documents.

 

(f)          Assets of New Borrower. The only assets of New Borrower are the
Project, the personal property owned by New Borrower and used in connection with
the Project and cash or cash equivalents.

 

(g)          Management of Project. New Borrower has not retained the services
of a property manager for all or any portion of the Project. New Borrower
covenants and agrees to comply with all terms and conditions of the Loan
Documents concerning the management of the Project, including without limitation
the obligation to obtain Lender's consent to any change in the management of the
Project.

 

(h)          Loans to Related Entities. There are no loans payable by New
Borrower to any member(s) of New Borrower or any other Related Entities or other
entities or persons.

 

(i)          New Borrower Parties' Interests. Neither New Borrower nor any of
its members or managers is obtaining a loan to finance its interest in New
Borrower or the Project or pledging its interest in New Borrower to any party,
and none of New Borrower's members have any right to take over control from any
of such other members.

 

(j)          Prohibited Person. New Borrower warrants and represents, after
review of the website identified below, that neither New Borrower nor Principal
nor any of their respective officers or directors is an entity or person
(i) that is listed in the Annex to, or is otherwise subject to the provisions
of, Executive Order 13224, issued on September 24, 2001 (“EO13224“), (ii) whose
name appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC“) most current list of “Specifically Designated Nationals and
Blocked Persons“ (which list may be published from time to time in various media
including but not limited to, the OFAC website,
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf, (iii) who commits,
threatens to commit or supports “terrorism“, as that term is defined in EO13224,
or (iv) who, to the knowledge of New Borrower, is otherwise affiliated with any
entity or person listed above (any and all parties or persons described in
clauses [i] – [iv] above are herein referred to as a “Prohibited Person“). New
Borrower covenants and agrees that neither New Borrower nor Principal nor any of
their respective officers or directors will (a) knowingly conduct any business,
or engage in any transaction or dealing, with any Prohibited Person, including,
but not limited to, the making or receiving of any contribution of funds, goods,
or services, to or for the benefit of a Prohibited Person, or (b) knowingly
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in EO13224. New Borrower further covenants and agrees to
deliver (from time to time) to Lender any such certification as may be requested
by Lender in its reasonable discretion, confirming that, based on reasonable
inquiry (x) neither New Borrower nor Principal nor any of their respective
officers or directors is a Prohibited Person and (y) neither New Borrower nor
Principal nor any of their respective officers or directors has (a) knowingly
conducted any business, or engaged in any transaction or dealing, with any
Prohibited Person, including, but not limited to, the making or receiving of any
contribution of funds, goods, or services, to or for the benefit of a Prohibited
Person or (b) knowingly engaged in or conspired to engage in any transaction
that evaded or avoided, or had

 

6

 

 

the purpose of evading or avoiding, or attempted to violate, any of the
prohibitions set forth in EO13224.

 

(k)          Loan Documents. The Loan Documents, as amended hereby, from and
after the date hereof, are valid and legally binding obligations of New
Borrower, enforceable against New Borrower and the Project in accordance with
their terms. This Agreement and the execution of other documents contemplated
hereby do not constitute the creation of a new debt or the extinguishment of the
debt evidenced by the Loan Documents, nor will they in any way affect or impair
the liens and security interests created by the Loan Documents, which New
Borrower acknowledges to be valid and existing liens and security interests in
the Project. New Borrower agrees that the lien and security interests created by
the Loan Documents continue to be in full force and effect, unaffected and
unimpaired by this Agreement or by the transfer of the Project or any collateral
described in financing statements filed in connection with the Loan Documents
and that said liens and security interests shall so continue in their perfection
and priority until the debt secured by the Loan Documents is fully discharged.
New Borrower has no defenses, affirmative defenses, setoffs, claims,
counterclaims, crossclaims or causes of action of any kind or nature whatsoever
against the Lender Parties with respect to (i) the Loan, (ii) the Loan
Documents, or (iii) the Project. To the extent New Borrower would be deemed to
have any such defenses, affirmative defenses, setoffs, claims, counterclaims,
crossclaims or causes of action as of the date hereof, New Borrower knowingly
waives and relinquishes them. New Borrower acknowledges that it has received
copies of all of the Loan Documents.

 

(l)          No Default. To New Borrower's actual knowledge, no event, fact or
circumstance has occurred or failed to occur which constitutes, or with the
lapse or passage of time, giving of notice or both, could constitute a default
or Event of Default under the Loan Documents.

 

(m)          Inspections. Other than that certain Property Condition Report for
the Project dated April 5, 2012, prepared by Nova Consulting under Project No.
R12-0997, that certain Phase 1 Environmental Site Assessment for the Project
dated April 6, 2012, prepared by Nova Consulting under Project No. R12-0997, and
that certain Survey of the Project dated June 14, 2012, prepared by American
Surveying & Mapping under Project No. 1200260, New Borrower has not obtained any
other written inspection reports relating to the Project. Additionally, New
Borrower has not obtained any tenant estoppel certificates from the tenants
located at the Project that have not been delivered to Lender.

 

(n)          Affirmation. To New Borrower's actual knowledge, New Borrower
affirms and confirms the truth and accuracy of all representations and
warranties set forth in the Loan Documents, in all material respects, as if made
on the date hereof.

 

Article 2

 

ACKNOWLEDGMENTs and COVENANTS OF BORROWER PARTIES

 

As a material inducement to Lender to enter into this Agreement and to consent
to Requested Actions each of Borrower Parties, as to itself only, acknowledges,
warrants, represents, covenants and agrees (to the extent applicable, as further
stated below in this Article 2) to and with Lender as follows:

 

7

 

 

2.1     Assumption of Loan. New Borrower hereby assumes the indebtedness due
under the Note, the Loan and all of Original Borrower’s other obligations, as
grantor, mortgagor, borrower, assignor, trustor, indemnitor, guarantor, or
maker, as the case may be, under the Loan Documents, as amended hereby, to the
same extent as if New Borrower had signed such instruments. New Borrower agrees
to comply with and be bound by all the terms, covenants and agreements,
conditions and provisions set forth in the Loan Documents, as amended hereby,
from and after the Acquisition Date.

 

2.2     Indebtedness. Original Borrower represents, and New Borrower
acknowledges that as of the date hereof, the outstanding principal balance of
the Loan is $19,120,000.00 and the following escrow and reserve balances
(collectively, "Escrow Balances") are being held by Lender: (i) a tax escrow
balance of $-0-; (ii) an insurance escrow balance of $-0-; (iii) a replacement
reserve escrow balance of $-0-; and (iv) a reserve escrow balance of $-0-.
Further, Borrower Parties acknowledge and agree that Lender will continue to
hold the Escrow Balances for the benefit of New Borrower in accordance with the
terms of the Loan Documents. In the event of any error in, or omission from, the
foregoing, Lender shall not be prejudiced, limited, or estopped, in any way in
its right to charge, collect and receive any and all monies lawfully due Lender
under the Loan Documents. By its execution hereof, Lender represents and
warrants to New Borrower that to Lender's actual knowledge (i) the amounts set
forth above are correct, (ii) Lender has not issued any written notices of
default to Original Borrower which have not been cured, and (iii) there are no
existing material defaults under the Loan Documents.

 

2.3     Assumption Fee. Simultaneously with or prior to the execution hereof,
Original Borrower shall pay to or has paid Lender: (i) an application fee of
$5,000.00; (ii) an administration fee equal to $125.00; (iii) a flood
determination fee equal to $15.00; (iv) a credit review fee equal to $600.00;
and (v) an insurance review fee equal to $400.00; and New Borrower shall pay to
Lender an assumption fee equal to $95,600.00, which is 0.5% of the outstanding
principal balance of the Loan; each of which Borrower Parties agrees are fees
for new consideration and are not interest charged in connection with the Loan.

 

2.4     Payment of Transaction Costs and Expenses. Original Borrower shall pay
at the time of execution of this Agreement by Lender: (a) the legal fees and
disbursements of Lender's counsel, Bilzin Sumberg Baena Price & Axelrod LLP, in
connection with the preparation of this Agreement and the transactions
contemplated in this Agreement; (b) all recording costs and documentary stamps,
or other taxes if any, due upon the recording of this Agreement; and (c) the
costs of updating Lender's policy of title insurance insuring the Security
Instrument to a current date and endorsing such policy to include this Agreement
in the description of the Security Instrument with no additional exceptions, or,
at Lender's option, the cost of obtaining a new Lender's policy of title
acceptable to Lender insuring the Loan Documents as affected by this Agreement.

 

2.5     Release and Covenant Not To Sue. Each of Borrower Parties, as to itself
and all of its heirs, successors and assigns only, remises, releases, acquits,
satisfies and forever discharges Lender Parties from any and all manner of
debts, accountings, bonds, warranties, representations, covenants, promises,
contracts, controversies, agreements, liabilities, obligations, expenses,
damages, judgments, executions, actions, inactions, claims, demands and causes
of action of any nature whatsoever, whether at law or in equity, whether known
or unknown, either now accrued or subsequently maturing, which any of Borrower
Parties now has

 

8

 

 

or hereafter can, shall or may have by reason of any matter, cause or thing,
from the beginning of the world to and including the date of completion of the
Requested Actions ("Acquisition Date") for matters arising out of or relating to
(a) the Loan, including the administration or funding thereof, (b) the Loan
Documents, (c) the Indebtedness, (d) the Project, and (e) any other agreement or
transaction between Borrower Parties or any one of them and any of Lender
Parties concerning matters arising out of or relating to the items set forth in
subsections (a) – (d) above. Each of Borrower Parties, as to itself and all of
its respective heirs, successors and assigns only, covenants and agrees never to
institute or cause to be instituted or continue prosecution of any suit or other
form of action or proceeding of any kind or nature whatsoever against any of
Lender Parties by reason of or in connection with any of the foregoing matters,
claims or causes of action.

 

2.6     Further Assurances. Borrower Parties shall execute and deliver to Lender
such agreements, instruments, documents, financing statements and other writings
as may be requested from time to time by Lender to perfect and to maintain the
perfection of Lender's security interest in and to the Project, and to
consummate the transactions contemplated by or in the Loan Documents and this
Agreement.

 

Article 3

 

ADDITIONAL PROVISIONS

 

3.1           Modifications to Loan Documents.

 

(a)          Security Instrument and other Loan Documents.

 

(i)          All references to the term "Guarantor" in the Security Instrument
or in any of the other Loan Documents shall hereafter mean and refer,
individually and collectively, to "American Realty Capital Healthcare Trust
Operating Partnership, L.P., a Delaware limited partnership and American Realty
Capital Healthcare Trust, Inc., a Maryland corporation."

 

(ii)         All references in the Security Instrument or in any other Loan
Documents to the words: "any Tenant in Common" or "Tenant in Common" or "such
Tenant in Common" or "a Tenant in Common" or "all Tenants in Common" or "the
subject Tenant in Common" or "PMZ-Hartford" are hereby replaced by the word
"Mortgagor," "Borrower,", "Assignor," or "Company," as applicable to the
particular Loan Document.

 

(iii)        All references to the words "undivided tenant-in-common interest"
or "undivided ownership interest" in the Security Instrument or in any of the
other Loan Documents are hereby deleted.

 

(iv)        The reference to "Zeller Management Corporation" in Section 1(j) of
the Security Instrument is hereby replaced with "American Realty Capital
Healthcare Properties, LLC."

 

(v)         All references to the term "Governing Entity" in the Security
Instrument shall hereafter mean and refer, individually and collectively, to
"American Realty

 

9

 

 

Capital Healthcare Trust Operating Partnership, L.P., a Delaware limited
partnership and American Realty Capital Healthcare Trust, Inc., a Maryland
corporation."

 

(vi)        The definitions of the term "Change of Control" in Section 8(e) of
the Security Instrument is hereby amended to read as follows:

 

""Change of Control" means that upon the consummation of any Transfer, Mortgagor
is not Controlled by, directly or indirectly, the Persons that Control Mortgagor
as of July __, 2012."

 

(vii)       The definitions of the terms "Co-Tenancy Transfer," "Permitted
Transferee," and "Surviving Guarantor" and all references thereto in Section
8(e) or any other Section of the Security Instrument are hereby deleted.

 

(viii)      The definition of the term "New Guaranty" in Section 8(e) of the
Security Instrument is hereby amended to read as follows:

 

"New Guaranty" means a guaranty agreement in form, scope and substance that is
similar in all material respects to the Guaranty executed by the Person who is
being replaced as Guarantor or the assumption by such Person of all of the
obligations of the Person who is being replaced as Guarantor under the guaranty
executed by such Person."

 

(ix)         Part (C) of the definition of "Permitted Transfer" in Section 8(e)
of the Security Instrument is hereby deleted.

 

(x)          Sections 8(g) and 52 of the Security Instrument are hereby deleted.

 

(xi)         The last paragraph in Section 8(h) of the Security Instrument is
hereby amended to read as follows:

 

"Not more than ten (10) days after the consummation of a Permitted Transfer that
involved the conveyance of direct equity ownership interests in Mortgagor or
greater than a five percent (5%) limited partnership interest in American Realty
Capital Healthcare Trust Operating Partnership, L.P., a Delaware limited
partnership, Mortgagor shall deliver to Mortgagee Mortgagor's signed certificate
that identifies the Transferee and states to the effect that such Transfer was a
Permitted Transfer that satisfied in all material respects the applicable
provisions of this Paragraph 8, including, without limitation, the conditions of
this Subparagraph."

 

(xii)        Section 9(g) of the Security Instrument is hereby amended to read
as follows:

 

"(g)          Mortgagor has done or caused to be done and will do all things
necessary to observe organizational formalities and preserve its existence, good
standing and right to do business in the state where it is organized or
registered and in the state where the Premises are located, and Mortgagor

 

10

 

 

will not, and will not permit American Realty Capital Healthcare Trust Operating
Partnership, L.P., a Delaware limited partnership, to amend, modify, or
otherwise change the articles of organization, operating agreement, or other
organizational documents of Mortgagor in a manner that would cause Mortgagor to
be in violation of any other provision of this Paragraph 9, without the prior
written consent of Mortgagee, which consent will not be unreasonably withheld,
delayed, or conditioned."

 

(xiii)       Section 9(o) of the Security Instrument is hereby amended to read
as follows:

 

"(o)          American Realty Capital Healthcare Trust Operating Partnership,
L.P., a Delaware limited partnership will at all times cause Mortgagor to comply
with each of the representations, warranties and covenants contained in this
Paragraph 9."

 

(xiv)      The Section 22(o) of the Security Instrument is hereby deleted in its
entirety.

 

(b)          Note.

 

(i)          The last paragraph of Section 13 of the Note is hereby amended by
inserting the word "or" immediately preceding subsection (vi) thereof and
deleting the clause "or (vii) such Tenant in Common files, commences, seeks or
prosecutes an action for partition or forced sale of all or any portion of the
Premises and/or Improvements."

 

(ii)         All references in the Note to the term "Applicable Guarantor" shall
hereafter mean and refer, individually and collectively, to "American Realty
Capital Healthcare Trust Operating Partnership, L.P., a Delaware limited
partnership and American Realty Capital Healthcare Trust, Inc., a Maryland
corporation."

 

3.2     Consent of Lender. Subject to the terms of this Agreement, Lender hereby
consents to the Requested Actions. Borrower Parties agree that this Agreement
shall not be deemed an agreement by Lender to consent to any other transfer or
conveyance of the Project or assumption of the Loan, or a consent to any
secondary financing or secondary encumbrance on the Project or New Borrower or
any interests in New Borrower.

 

3.3     Release of Original Indemnitor and Original Borrower. By its execution
hereof, Lender, subject to Section 3.7 of the Guaranty (as defined in Exhibit B
attached hereto) hereby releases (a) Original Indemnitor (as defined in the
Joinder by and Agreement of Original Indemnitor attached hereto (the "Original
Indemnitor Joinder")) from their respective obligations under each respective
Guaranty, (b) Paul M. Zeller ("Zeller"), pursuant to Section 1.2(e) of the
Zeller Guaranty (as defined in Exhibit B attached hereto), from his obligations
under the Environmental Indemnity (as defined in Exhibit B attached hereto) (the
"Zeller Environmental Indemnity Obligations under Guaranty") in accordance with
and subject to the terms of the Original Indemnitor Joinder and (c) Original
Borrower for any acts or events occurring or obligations arising under the Loan
Documents after the Acquisition Date with the exception of any liability of
Original Borrower based upon (i) any material misrepresentation of Original
Borrower in this Agreement or any other document executed in connection herewith

 

11

 

 

and/or (ii) its obligations under the Environmental Indemnity (as defined in
Exhibit B attached hereto) (the "Environmental Indemnity Obligations") that are
caused by Original Borrower or any of its agents or result from the existence of
conditions existing prior to the Acquisition Date or migrating to or from any
portion of the Project prior to the Acquisition Date, or result from a violation
of Environmental Law (as defined in the Environmental Indemnity) prior to the
Acquisition Date. Original Borrower shall bear the burden of proving when any
Hazardous Substance (as defined in the Environmental Indemnity) first existed
upon, about or beneath the Project or began migrating to or from the Project and
when a violation of an Environmental Law first occurred; provided, however, the
foregoing burden of proof is for the benefit of the Lender, its successors and
assigns only, and is not for the benefit of any other party, including without
limitation New Borrower, New Indemnitor, and Aurora.

 

3.4     UCC Filings. New Borrower hereby grants and confirms unto Lender a first
lien priority interest in all of New Borrower's personal property and all of the
fixtures located at the Project to the maximum extent permitted by the Uniform
Commercial Code ("UCC"). Borrower Parties hereby consent to the filing of any
financing statements or UCC forms required to be filed in the applicable states
or any other applicable filing office, including, but not necessarily limited
to, the state of organization of New Borrower and in the Records (collectively
"Filings") in order to perfect or continue the perfection of said interest and,
notwithstanding anything contained in any of the Loan Documents to the contrary,
in accordance with the UCC, as amended subsequent to the making of the Loan,
said Filings may be made by Lender without the consent or signature of either of
the Borrower Parties.

 

3.5     References to Loan Documents. All references to the term Loan Documents
in the Security Instrument and the other Loan Documents shall hereinafter be
modified to include this Agreement and all documents executed and/or required in
connection with the Requested Actions.

 

Article 4

MISCELLANEOUS PROVISIONS

 

4.1     No Limitation of Remedies. No right, power or remedy conferred upon or
reserved to or by Lender in this Agreement is intended to be exclusive of any
other right, power or remedy conferred upon or reserved to or by Lender under
this Agreement, the Loan Documents or at law, but each and every remedy shall be
cumulative and concurrent, and shall be in addition to each and every other
right, power and remedy given under this Agreement, the Loan Documents or now or
subsequently existing at law.

 

4.2     No Waivers. Except as otherwise expressly set forth in this Agreement,
nothing contained in this Agreement shall constitute a waiver of any rights or
remedies of Lender under the Loan Documents or at law. No delay or failure on
the part of any party hereto in the exercise of any right or remedy under this
Agreement shall operate as a waiver, and no single or partial exercise of any
right or remedy shall preclude other or further exercise thereof or the exercise
of any other right or remedy. No action or forbearance by any party hereto
contrary to the provisions of this Agreement shall be construed to constitute a
waiver of any of the express provisions. Any party hereto may in writing
expressly waive any of such party's rights under this Agreement without
invalidating this Agreement.

 

12

 

 

4.3     Successors or Assigns. Whenever any party is named or referred to in
this Agreement, the heirs, executors, legal representatives, successors,
successors-in-title and assigns of such party shall be included. All covenants
and agreements in this Agreement shall bind and inure to the benefit of the
heirs, executors, legal representatives, successors, successors-in-title and
assigns of the parties, whether so expressed or not.

 

4.4     Construction of Agreement. Each party hereto acknowledges that it has
participated in the negotiation of this Agreement and no provision shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured, dictated or drafted such provision. Borrower
Parties at all times have had access to an attorney in the negotiation of the
terms of and in the preparation and execution of this Agreement and have had the
opportunity to review and analyze this Agreement for a sufficient period of time
prior to execution and delivery. No representations or warranties have been made
by or on behalf of Lender, or relied upon by Borrower Parties, pertaining to the
subject matter of this Agreement, other than those set forth in this Agreement.
All prior statements, representations and warranties, if any, are totally
superseded and merged into this Agreement, which represents the final and sole
agreement of the parties with respect to the subject matters. All of the terms
of this Agreement were negotiated at arm's length, and this Agreement was
prepared and executed without fraud, duress, undue influence or coercion of any
kind exerted by any of the parties upon the others. The execution and delivery
of this Agreement are the free and voluntary act of Borrower Parties.

 

4.5     Invalid Provision to Affect No Others. If, from any circumstances
whatsoever, fulfillment of any provision of this Agreement or any related
transaction at the time performance of such provision shall be due, shall
involve transcending the limit of validity presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity. If any clause or provision
operates or would prospectively operate to invalidate this Agreement, in whole
or in part, then such clause or provision only shall be deemed deleted, as
though not contained herein, and the remainder of this Agreement shall remain
operative and in full force and effect.

 

4.6     Notices. Except as otherwise specifically provided to the contrary, any
and all notices, elections, approvals, consents, demands, requests and responses
("Communications") permitted or required to be given under this Agreement and
the Loan Documents shall not be effective unless in writing, signed by or on
behalf of the party giving the same, and sent by certified or registered mail,
postage prepaid, return receipt requested, or by hand delivery or a nationally
recognized overnight courier service (such as FedEx), to the party to be
notified at the address of such party set forth below or at such other address
within the continental United States as such other party may designate by notice
specifically designated as a notice of change of address and given in accordance
with this Section. Any Communications shall be effective upon the earlier of
their receipt or three days after mailing in the manner indicated in this
Section. Receipt of Communications shall occur upon actual delivery but if
attempted delivery is refused or rejected, the date of refusal or rejection
shall be deemed the date of receipt. Any Communication, if given to Lender, must
be addressed as follows, subject to change as provided above:

 

U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE

 

13

 

 

c/o Wells Fargo Bank, N.A.

Wells Fargo Commercial Mortgage Servicing

MAC D1086-120

550 S. Tryon Street, 14th Floor

Charlotte, NC 28202

Re: GCCFC 2007-GG9; Loan No.: 166000065

 

With a copy to:

LNR Partners, LLC

1601 Washington Avenue, Suite 700

Miami Beach, Florida 33139

Attn:  Director of Servicing

 

Re:  GCCFC 2007-GG9 Loan No.: 166000065

 

and, if given to Original Borrower, must be addressed as follows,
notwithstanding any other address set forth in the Loan Documents to the
contrary, subject to change as provided above:

 

PMZ-HARTFORD, L.L.C.;

JPG-HARTFORD, L.L.C.; and

AI-HARTFORD, L.L.C.

401 North Michigan Avenue, Suite 250

Chicago, Illinois 60611

Attn: Darlene Acker

Facsimile: (312) 640-7699

 

With a copy to:

 

Larkin Hoffman Daly & Lindgren, Ltd.

1500 Wells Fargo Plaza

7900 Xerxes Avenue South

Bloomington, Minnesota 55431

Attn: Thomas P. Stoltman, Esq.

Facsimile: (952) 842-1714

 

and, if given to New Borrower, must be addressed as follows, subject to change
as provided above:

 

ARHC AMHTDWI01, LLC

c/o American Realty Capital

405 Park Avenue, 12th Floor

New York, New York 10022

Attn: Edward M. Weil, Jr.

Facsimile: (857) 207-3397

 

14

 

 

With a copy to:

American Realty Capital V, LLC

405 Park Avenue, 15th Floor

New York, New York 10022

Attn: Jesse C. Galloway

Facsimile: (646) 861-7751

 

 

4.7    Governing Law. This Agreement shall be interpreted, construed and
enforced in accordance with the laws of the State in which the Project is
located.

 

4.8    Headings; Exhibits. The headings of the articles, sections and
subsections of this Agreement are for the convenience of reference only, are not
to be considered a part of this Agreement and shall not be used to construe,
limit or otherwise affect this Agreement.

 

4.9    Modifications. The terms of this Agreement may not be changed, modified,
waived, discharged or terminated orally, but only by an instrument or
instruments in writing, signed by the Party against whom the enforcement of the
change, modification, waiver, discharge or termination is asserted. Lender's
consent to the Requested Actions shall not be deemed to constitute Lender's
consent to any provisions of the organizational documents that would be in
violation of the terms and conditions of any of the Loan Documents.

 

4.10  Time of Essence; Consents. Time is of the essence of this Agreement and
the Loan Documents. Any provisions for consents or approvals in this Agreement
shall mean that such consents or approvals shall not be effective unless in
writing and executed by Lender.

 

4.11  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which will constitute the
same agreement. Any signature page of this Agreement may be detached from any
counterpart of this Agreement without impairing the legal effect of any
signatures thereon and may be attached to another counterpart of this Agreement
identical in form hereto but having attached to it one or more additional
signature pages.

 

4.12  New Indemnitor Joinder. New Indemnitor (as defined in the Joinder By and
Agreement of New Indemnitor attached hereto) shall assume the obligations of
Paul M. Zeller under the Guaranty, including the Zeller Environmental Indemnity
Obligations under Guaranty pursuant to the Joinder By and Agreement of New
Indemnitor attached hereto.

 

4.13  WAIVER OF TRIAL BY JURY. BORROWER PARTIES AND LENDER HEREBY AGREE NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE TO THE
EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE NOTE,
THE SECURITY INSTRUMENT, THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER PARTIES
AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE

 

15

 

 

AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
BORROWER PARTIES AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

16

 

 

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

Witnesses: LENDER:       U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING
ASSOCIATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OF
AMERICA, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE
FOR THE REGISTERED HOLDERS OF GREENWICH CAPITAL COMMERCIAL FUNDING CORP.,
COMMERCIAL MORTGAGE TRUST 2007-GG9, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-GG9

 

  By: LNR Partners, LLC, a Florida limited liability company, successor by
statutory conversion to LNR Partners, Inc., a Florida corporation, as
attorney-in-fact

 

  By: /s/ Arnold Shulkin     Arnold Shulkin, Vice President

 

 

 

  

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

Witnesses: ORIGINAL BORROWER:       PMZ-HARTFORD, L.L.C., a Delaware limited
liability company       By: /s/ Darlene E. Acker   Name:  Darlene E. Acker  
Title: Vice President

 

2

 

 

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

  ORIGINAL BORROWER:       JPG-Hartford, L.L.C., a Delaware limited liability
company         By: /s/ James P. Gearen   Name:  James P. Gearen, President

 

3

 

 

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

  ORIGINAL BORROWER:       AI-HARTFORD, L.L.C., a Delaware limited liability
company         By: /s/ Luigi Bernardi   Name:  Luigi Bernardi, President

 

4

 

 

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

  NEW BORROWER:       ARHC AMHTDWI01, LLC, a Delaware limited liability company
        By: /s/ Jesse C/ Galloway   Name:  Jesse C. Galloway   Title: Authorized
Signatory

 

5

 

 

EXHIBIT A

 

LEGAL DESCRIPTION





 

6

 

 

EXHIBIT B

 

LOAN DOCUMENTS

 

1.          Mortgage Note dated December 6, 2006, in the principal amount of
$19,120,000.00 (the "Note"), executed by Original Borrower in favor of Goldman
Sachs Commercial Mortgage Capital, L.P. ("Original Lender"), and endorsed to the
order of Lender.

 

2.          Mortgage, Assignment of Rents, Security Agreement and Fixture Filing
dated as of December 6, 2006 ("Security Instrument"), executed by Original
Borrower in favor of Original Lender and recorded as Document No. 1146365 with
the Register of Deeds of Washington County, Wisconsin ("Records"), and assigned
to Lender.

 

3.          Assignment of Leases and Rents dated as of December 6, 2006
("Assignment of Leases and Rents"), executed by Original Borrower in favor of
Original Lender and recorded as Document No. 1146366 of the Records, and
assigned to Lender.

 

4.          UCC Financing Statement reflecting Original Borrower, as debtor, and
Original Lender, as secured party, and recorded as Document No. 1146367 of the
Records, and assigned to Lender.

 

5.          UCC Financing Statement reflecting Original Borrower, as debtor, and
Original Lender, as secured party and filed with the Secretary of State of
Delaware under File No. 6426707 6, and assigned to Lender.

 

6.          Guaranty dated as of December 6, 2006, executed by Paul M. Zeller in
favor of Original Lender (the "Zeller Guaranty"), and assigned to Lender.

 

7.          Investor Guaranty dated as of December 6, 2006, executed by Luigi
Bernardi in favor of Original Lender (the "Bernardi Guaranty"), and assigned to
Lender.

 

8.          Investor Guaranty dated as of December 6, 2006, executed by James P.
Gearen in favor of Original Lender (the "Gearen Guaranty", together with the
Bernardi Guaranty and the Zeller Guaranty, the "Guaranty"), and assigned to
Lender.

 

9.          Environmental and Hazardous Substance Indemnification Agreement
dated as of December 6, 2006 ("Environmental Indemnity"), executed by Original
Borrower in favor of Original Lender, and assigned to Lender.

 

 

 

 

EXHIBIT C

 

INTENTIONALLY DELETED

 

 

 

 

JOINDER BY AND AGREEMENT OF ORIGINAL INDEMNITOR

 

The undersigned, PAUL M. ZELLER, LUIGI BERNARDI and JAMES P. GEAREN (being
collectively and individually the "Original Indemnitor") under the Guaranty
executed in connection with the Loan described in the Note and Mortgage
Assumption Agreement ("Agreement") to which this Joinder by and Agreement of
Original Indemnitor ("Original Indemnitor Joinder") is attached each as to
himself only, hereby represent and warrant to, and acknowledge and agree with,
Lender the following:

 

1.          Defined Terms. All capitalized terms used in this Original
Indemnitor Joinder, unless defined herein, shall have the meanings given such
terms in the Agreement.

 

2.          Reaffirmation of Guaranty. The Guaranty, including the Zeller
Environmental Indemnity Obligations under Guaranty, constitutes the valid,
legally binding joint and several obligation of Original Indemnitor, enforceable
against Original Indemnitor in accordance with its respective terms. By Original
Indemnitor's execution hereof, Original Indemnitor waives and releases any and
all defenses, affirmative defenses, setoffs, claims, counterclaims and causes of
action of any kind or nature which Original Indemnitor has asserted, or might
assert, against any of Lender Parties which in any way relate to or arise out of
the Guaranty, including the Zeller Environmental Indemnity Obligations under
Guaranty, or any of the other Loan Documents.

 

3.          Agreements of Original Indemnitor. Original Indemnitor consents to
the execution and delivery of the Agreement by Original Borrower and New
Borrower and agrees and acknowledges that, except as set forth in paragraphs 5
and 6 below, the liability of Original Indemnitor under the Guaranty and the
Environmental Indemnity shall not be diminished in any way by the execution and
delivery of the Agreement or by the consummation of any of the transactions
contemplated therein, including but not limited to the Requested Actions.

 

4.          Authority Representations by the Original Indemnitor. Each Original
Indemnitor as to himself only represents that the execution and delivery of, and
performance under, this Original Indemnitor Joinder and the Guaranty  by
Original Indemnitor will not (a) violate any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to Original Indemnitor or (b) result in
a breach of or constitute or cause a default under any indenture, agreement,
lease or instrument to which Original Indemnitor is a party or by which the
Project may be bound or affected.

 

5.          Release of Original Indemnitor under Guaranty. Notwithstanding
anything to the contrary in this Original Indemnitor Joinder, the Agreement, the
Security Instrument, or the other Loan Documents, Original Indemnitor's
obligations hereunder and under the Guaranty shall not apply with respect to,
and by acceptance of this Original Indemnitor Joinder, Lender agrees that,
subject to Section 3.7 of the Guaranty, Original Indemnitor is hereby released
from any and all of Original Indemnitor's obligations under the Guaranty (the
"Guaranteed Obligations") for acts or events occurring or obligations arising
after the Acquisition Date except: (i) if such Guaranteed Obligations are caused
by Original Borrower and/or Original

 

 

 

 

Indemnitor and/or any of their agents, and (ii) for the Zeller Environmental
Indemnity Obligations under Guaranty occurring after the Acquisition Date if
such Zeller Environmental Indemnity Obligations under Guaranty are (a) caused by
Original Borrower, Original Indemnitor and/or any of their agents or (b) result
from the existence of conditions existing prior to the Acquisition Date or
migrating to or from any portion of the Project prior to the Acquisition Date,
or result from a violation of any Environmental Law (as defined in the
Environmental Indemnity) prior to the Acquisition Date. For purposes of this
Original Indemnitor Joinder, Original Indemnitor shall bear the burden of
proving when any Hazardous Substance (as defined in the Environmental Indemnity)
first existed upon, about or beneath the Project or began migrating to or from
the Project and when a violation of any Environmental Law first occurred;
provided however, the foregoing burden of proof is for the benefit of Lender,
its successors and assigns only, and is not for the benefit of any third party,
including, without limitation, New Borrower, New Indemnitor, and Aurora.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

2

 

 

The undersigned Original Indemnitor has executed and delivered this Original
Indemnitor Joinder to be effective as of the date of the Agreement.

 

  ORIGINAL INDEMNITOR:           PAUL M. ZELLER

 

STATE OF       )         ) SS.: COUNTY OF        )

 

The foregoing instrument was acknowledged before me this _____ day of ________,
2012, by PAUL M. ZELLER. He is ____ personally known to me or ____ produced
________________________ as identification and did not take an oath.

 

      Notary Public   Print Name:   

 

My Commission Expires:   

 

[Notarial Seal]

 

 

 

 

The undersigned Original Indemnitor has executed and delivered this Original
Indemnitor Joinder to be effective as of the date of the Agreement.

 

  ORIGINAL INDEMNITOR:           LUIGI BERNARDI

 

STATE OF       )         ) SS.: COUNTY OF       )

 

The foregoing instrument was acknowledged before me this _____ day of ________,
2012, by LUIGI BERNARDI. He is ____ personally known to me or ____ produced
________________________ as identification and did not take an oath.

 

      Notary Public   Print Name:   

 

My Commission Expires:   

 

[Notarial Seal]

 

 

 

 

The undersigned Original Indemnitor has executed and delivered this Original
Indemnitor Joinder to be effective as of the date of the Agreement.

 

  ORIGINAL INDEMNITOR:           JAMES P. GEAREN

 

STATE OF       )         ) SS.: COUNTY OF       )

 

The foregoing instrument was acknowledged before me this _____ day of ________,
2012, by JAMES P. GEAREN. He is ____ personally known to me or ____ produced
________________________ as identification and did not take an oath.

 

      Notary Public   Print Name:   

 

My Commission Expires:   

 

[Notarial Seal]

 

 

 

 

JOINDER BY AND AGREEMENT OF NEW INDEMNITOR

 

The undersigned, AMERICAN REALTY CAPITAL HEALTHCARE TRUST OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership and American Realty Capital Healthcare
Trust, Inc., a Maryland corporation (collectively "New Indemnitor"), being
collectively and individually the Principal referred to in the Agreement to
which this Joinder (the "New Indemnitor Joinder") is attached, intending to be
legally bound under the terms and provisions of the Guaranty pursuant to the
provisions of this New Indemnitor Joinder, hereby represents and warrants to and
acknowledges and agrees with Lender the following:

 

1.          Defined Terms. All capitalized terms used in this New Indemnitor
Joinder, unless defined herein, shall have the meanings given such terms in the
Agreement.

 

2.          Benefit to New Indemnitor. Each New Indemnitor, owning a direct
and/or indirect interest in New Borrower as a result of the Requested Actions,
shall receive a substantial benefit from Lender's consent to the Requested
Actions.

 

3.          Additional Payment Guaranty.

  

(a)   As a material inducement to Lender to enter into this Agreement and to
consent to the Requested Actions, and in addition to, and not in substitution
for or modification or amendment of, the provisions of the Guaranty, New
Indemnitor hereby absolutely, unconditionally and irrevocably guarantees to
Lender the full and prompt payment of any deductible for any insurance policy
required by Sections 2(a), 2(c), 2(e), or 2(g) of the Security Instrument which
is not paid by Aurora under the Aurora Lease (the “Property Insurance
Deductible”) within ten (10) days after such amount becomes due and payable (the
"Insurance Deductible Guaranty") and New Indemnitor shall provide evidence of
such payment to Lender within five (5) days of payment. New Indemnitor agrees to
pay the Property Insurance Deductible before any proceeds from insurance shall
be disbursed to New Borrower and/or Aurora.

 

(b)     Pursuant to Subsections (B), (C), and (D) of Section 2(a)(ii) of the
Security Instrument, New Borrower is required to obtain, or cause Aurora to
obtain, business income and extra expense insurance covering losses, including,
but not limited to, a loss of business income and Rents (as defined in the
Security Instrument), for a period of eighteen (18) months. As of the
Acquisition Date, however, Aurora has only obtained insurance covering such
losses for a period of twelve (12) months, and New Borrower has not obtained
insurance coverage to fill the six (6) month gap between the period covered and
the period required to be covered by Subsections (B), (C), and (D) of Section
2(a)(ii) of the Security Instrument (the "Business Income Insurance Gap"). As a
material inducement to Lender to enter into this Agreement and to consent to the
Requested Actions, and in addition to, and not in substitution for or
modification or amendment of, the provisions of the Guaranty, New Indemnitor
hereby absolutely, unconditionally and irrevocably guarantees to Lender the full
and prompt payment of one hundred percent (100%) of the Rents receivable from
the Mortgaged Property (as defined in the Security Instrument) during the
Business Income Insurance Gap (the "Business Income Gap Guaranty", together with
the Insurance Deductible Guaranty, the "Additional Payment Guaranty").
Notwithstanding the foregoing, New Indemnitor shall not be liable for the

 

 

 

  

Business Income Gap Guaranty unless and until the proceeds from Aurora's
business income insurance policy have been exhausted.

 

(c) New Indemnitor hereby specifically acknowledges and agrees that the
Additional Payment Guaranty is a separate and distinct guaranty obligation of
New Indemnitor and that it is in addition to, and not in lieu of, or otherwise
incorporated with or into, any of New Indemnitor's other obligations under the
Guaranty pursuant to, and as modified by, this New Indemnitor Joinder.

 

4.          Assumption by New Indemnitor of Guaranty. From and after the
Acquisition Date, New Indemnitor hereby, jointly and severally, assumes and
agrees to be liable and responsible for and bound by all of Original
Indemnitor's obligations, agreements and liabilities arising from and after the
Acquisition Date, including but not limited to the jury waiver and other waivers
set forth therein, under the Guaranty, including the Zeller Environmental
Indemnity Obligations under Guaranty, as the Guaranty has been amended hereby,
and as fully and completely as if New Indemnitor had originally executed and
delivered such Guaranty, as amended hereby, as the guarantor thereunder. New
Indemnitor further agrees to pay, perform and discharge each and every
obligation of payment and performance of any guarantor arising from and after
the Acquisition Date under, pursuant to and as set forth in the Guaranty,
including the Zeller Environmental Indemnity Obligations under Guaranty, as the
Guaranty has been amended hereby, at the time, in the manner and otherwise in
all respects as therein provided. With respect to the Zeller Environmental
Indemnity Obligations under Guaranty, the liability of New Indemnitor shall be
joint and several with that of New Borrower and shall not be limited to those
environmental obligations occurring from and after the Acquisition Date. From
and after the date hereof, the Guaranty is amended as follows: (a) all
references to the term "Borrower" used in the Guaranty shall mean and refer to
the New Borrower and the term "Guarantor" used in the Guaranty shall mean and
refer to the New Indemnitor; and (b) the last paragraph of Section 1.2 of each
Guaranty is hereby amended by inserting the word "or" immediately preceding
subsection (vi) and deleting the clause "or (vii) the Company files, commences,
seeks or prosecutes an action for partition or forced sale of all or any portion
of the Premises and/or Improvements."

 

5.          Authority Representations by New Indemnitor. The execution and
delivery of this New Indemnitor Joinder, and performance by New Indemnitor under
the New Indemnitor Joinder and the Guaranty will not (a) violate any provision
of any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to New
Indemnitor or (b) result in a breach of or constitute or cause a default under
any indenture, agreement, lease or instrument to which New Indemnitor is a party
or by which the Project may be bound or affected.

 

6.           Notices to New Indemnitor. From and after the Acquisition Date,
Lender shall deliver any notices to New Indemnitor which are required to be
delivered pursuant to the Guaranty, or are otherwise delivered by the Lender
thereunder at Lender's sole discretion, to the New Indemnitor at the following
address:

  

American Realty Capital Healthcare Trust Operating Partnership, L.P. c/o
American Realty Capital

 

2

 

 

405 Park Avenue, 15th Floor New York, New York  10022 Attn:  Edward M. Weil, Jr.
Facsimile: (857) 207-3397   With a copy to:   American Realty Capital Healthcare
Trust, Inc. c/o American Realty Capital 405 Park Avenue, 15th Floor New York,
New York  10022 Attn: Jesse C. Galloway Facsimile: (646) 861-7751

 

All notices to be sent by New Indemnitor to Lender under the Guaranty and Loan
Documents shall be sent to Lender in the manner set forth in and at the address
shown in Section 4.6 of the Agreement to which this New Indemnitor Joinder is
attached.

 

7.          Joint and Several Liability. If New Indemnitor consists of more than
one person or party, the obligations and liabilities of each such person or
party shall be joint and several.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

3

 

 

The undersigned New Indemnitor has executed and delivered this New Indemnitor
Joinder to be effective as of the date of the Agreement.

 



      NEW INDEMNITOR:         Witnesses:   AMERICAN REALTY CAPITAL HEALTHCARE
TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership Print Name:   
        By: American Realty Capital Healthcare Trust, Inc., a Maryland
corporation, its general partner Print Name:                  By:          
Name:           Title:  



 

STATE OF       )       ) SS.: COUNTY OF       )

 

The foregoing instrument was acknowledged before me this _____ day of ________,
2012, by _________________, as _____________ of American Realty Capital
Healthcare Trust Inc., a Maryland corporation, on behalf of the company as the
general partner of American Realty Capital Healthcare Trust Operating
Partnership, L.P., a Delaware limited partnership, on behalf of the limited
partnership. He/She is ____ personally known to me or ____ produced
________________________ as identification and did not take an oath.

 

      Notary Public   Print Name:   

 

My Commission Expires:   

 

[Notarial Seal]

 

 

 

 



      NEW INDEMNITOR:         Witnesses:   American Realty Capital Healthcare
Trust, Inc., a Maryland corporation           Print Name:        By:          
Name:           Title:   Print Name:           

 

STATE OF       )         ) SS.: COUNTY OF       )

 

The foregoing instrument was acknowledged before me this _____ day of ________,
2012, by _________________, as _____________ of American Realty Capital
Healthcare Trust, Inc., a Maryland corporation, on behalf of the corporation.
He/She is ____ personally known to me or ____ produced ________________________
as identification and did not take an oath.

 

      Notary Public   Print Name:   

 

My Commission Expires:   

 

[Notarial Seal]

 

2



